992 F.2d 1015
UNITED STATES of America, Plaintiff-Appellee,v.Robert M. PETTY, Defendant-Appellant.UNITED STATES of America, Plaintiff-Appellee,v.Melvin L. DeWITT, Defendant-Appellant.UNITED STATES of America, Plaintiff-Appellee,v.Pasqual DEBRAINE, Defendant-Appellant.UNITED STATES of America, Plaintiff-Appellee,v.Jordan Rodrigues QUINTAL, Jr., Defendant-Appellant.
Nos. 90-30291 to 90-30294.
United States Court of Appeals,Ninth Circuit.
May 11, 1993.

Before HUG, NOONAN, and THOMPSON, Circuit Judges.

ORDER

1
This opinion, published at 982 F.2d 1365 (9th Cir.1993) is amended as follows:


2
The second and third paragraphs under CONCLUSION at page 1370 are amended to read as follows:


3
The challenges to the sentences of Petty, DeWitt, Debraine, and Quintal, on the grounds set forth in this opinion, are rejected. However, pursuant to our unpublished memorandum disposition and our separate opinion filed herewith, the sentences of Petty, DeWitt, Debraine, and Quintal are remanded to the district court for reconsideration.


4
Sentences of Petty, DeWitt, Debraine, and Quintal REMANDED.